Citation Nr: 0625154	
Decision Date: 08/16/06    Archive Date: 08/24/06

DOCKET NO.  04-00 117A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Competency to manage affairs, to include handling of 
disbursement of VA benefits.

2.  Entitlement to an initial evaluation in excess of 20 
percent for chondromalacia patella of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




INTRODUCTION

The veteran had active military service from April 1988 to 
August 1992.  He also had 6 months and 14 days of prior 
active service and 7 months and 21 days of prior inactive 
service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.

The Board notes that, subsequent to the issuance of the 
latest supplemental statement of the case (SSOC) regarding 
competency, in April 2004, and prior to the RO's October 2004 
certification of this appeal to the Board, additional 
evidence in the form of VA treatment records was added to the 
claims file.  As the record does not include a supplemental 
SOC reflecting initial RO consideration of that evidence, a 
remand would normally be warranted to the RO to cure this 
procedural defect.  Nevertheless, in this case, the 
additional medical evidence obtained by the RO is not 
relevant to the competency appeal as it does not address that 
issue.  As such, a remand for initial RO review is not 
warranted.  See 38 C.F.R. §§ 19.31, 19.37 (2005).

The decision below addresses the issue of competency.  The 
appeal of the initial evaluation for chondromalacia patella 
of the right knee is addressed in the remand that follows the 
Board's decision.


FINDING OF FACT

The veteran lacks the mental capacity to contract or to 
manage his own affairs, including disbursement of funds 
without limitation.




CONCLUSION OF LAW

The veteran is incompetent for VA purposes.  38 U.S.C.A. 
§ 501(a) (West 2002); 38 C.F.R. § 3.353 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA regulations provide that a mentally incompetent person is 
one who because of injury or disease lacks the mental 
capacity to contract or to manage his or her own affairs, 
including disbursement of funds without limitation.  
38 C.F.R. § 3.353(a) (2005).

Unless the medical evidence is clear, convincing and leaves 
no doubt as to the person's incompetency, the rating agency 
will make no determination of incompetency without a definite 
expression regarding the question by the responsible medical 
authorities.  Determinations relative to incompetency should 
be based upon all evidence of record and there should be a 
consistent relationship between the percentage of disability, 
facts relating to commitment or hospitalization and the 
holding of incompetency.  38 C.F.R. § 3.353(c) (2005).

Where reasonable doubt arises regarding a beneficiary's 
mental capacity to contract or to manage his or her own 
affairs, including the disbursement of funds without 
limitation, such doubt will be resolved in favor of 
competency.  38 C.F.R. §§ 3.102, 3.353(d) (2005).

The veteran and his representative contend that the veteran 
should be determined to be competent to handle disbursement 
of VA funds.  Prior to March 2003, the RO determined that the 
veteran was competent for VA purposes.  In March 2003, the RO 
proposed to rate the veteran incompetent to handle 
disbursement of funds.  The veteran was notified of the 
proposed action and of his right to a hearing on the matter.  
See 38 C.F.R. § 3.103, 3.353(e) (2005).

A review of the record reveals that the veteran is currently 
totally disabled for service-connected post-traumatic stress 
disorder (PTSD) with major depression.  He also suffers from 
polysubstance abuse, among other disabilities.  The RO 
proposed a finding of incompetency upon receipt of a 
hospitalization progress note from the VA Medical Center 
(VAMC) in St. Cloud, Minnesota.  In the note, the veteran's 
treating psychiatrist, K.L.F.,M.D., stated as follows:

This is a note in support of getting [the 
veteran] a guardian of funds.  He reportedly 
has forged several checks prior to this 
admission.  I believe that this was in order 
to pay for cocaine.  Also during this period 
of time, he admits to not taking his 
Glyburide as ordered.  This impairs his 
health.  It appears as though he was 
inappropriately using money to engage in 
activity, namely cocaine use that impaired 
his ability to make medical decisions and 
further damaged his health.  I also believe 
that his cocaine use worsened his preexisting 
major depressive disorder.  For these 
reasons, I am recommending that he get a 
conservative or guardian of funds.

In July 2003, the veteran was hospitalized for substance 
abuse at the St. Cloud VAMC.  A progress note reflects that 
the veteran's mother handles his disability funds from the 
Social Security Administration.  The veteran stated that he 
was thinking about her handling all of his funds.

The veteran submitted statements in support of a 
determination of competency in August 2003 and January 2004.  
He stated that he should be found competent because he 
stopped abusing alcohol and cocaine, and that he also took a 
money management class and paid all of his bills on time.

In March 2004, the veteran was afforded a VA psychological 
examination regarding his competency.  After a complete 
review of the claims file and examination of the veteran, the 
psychologist determined that the veteran was incompetent and 
stated as follows:

The veteran is not able to manage his benefit 
payments in his own best interests due to his 
cocaine and alcohol dependence and his 
borderline personality disorder.  His 
decisions to not take his medication 
regularly, as prescribed, shows poor 
judgement, given the increased symptoms he 
has when he fails to take his medication.

The examiner reported that the veteran continues to 
experience symptoms of PTSD, with secondary depressive 
symptoms, including possible transient psychotic symptoms.  
These arise because the veteran has episodic and weekly 
recurrences of severe mental health symptoms resulting from 
his decision to not take his medications as prescribed.  The 
examiner also reported that these symptoms have led to poor 
judgment and hospitalizations in the past.  Finally, the 
examiner stated that because the veteran's mother has been in 
control of his funds of late, it has likely helped maintain 
his sobriety.

There is no current objective medical evidence of record to 
indicate that the veteran can manage the disbursement of VA 
funds.  The evidence is clear, convincing, and leaves no 
doubt as to the veteran's incompetency.  Due to the veteran's 
psychiatric disorders, substance abuse, and failure to take 
his medication, both the February 2003 and March 2004 VA 
examiners found that the veteran is unable to manage his 
benefit payments.  The opinions were based on the evidence of 
record.  The Board has considered the veteran's written 
contentions with regard to the determination of competency.  
However, his assertions regarding competency do not 
constitute competent medical evidence.  See 38 C.F.R. 
§ 3.353(c); Sanders v. Brown, 9 Vet. App. 525 (1996).  As 
such, the Board finds that the veteran is incompetent for 
handling the disbursement of funds for VA purposes.

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  The VCAA sets forth the VA's 
duties to notify and assist veterans regarding their claims.  
However, in this case, the notice and assistance provisions 
of the VCAA are not for consideration because they do not 
apply to competency determinations.  


See Sims v. Nicholson, 19 Vet. App. 453, 456 (2006).  
Additionally, there is no indication that the Veterans 
Service Center Manager (VSCM) obtained any new information 
regarding the veteran's competency to report to the rating 
agency during the development of the case.  See 38 C.F.R. 
§ 3.353(b); Sims, 19 Vet. App. at 456-57.

For all the foregoing reasons, the Board finds against a 
determination of competency.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the evidence is 
overwhelmingly against a finding of competency, that doctrine 
is not applicable.  See 38 U.S.C.A § 5107(b) (West 2002); 
38 C.F.R. § 3.102, 3.353(d) (2005); Sims, 19 Vet. App. at 
458-59; Sanders v. Principi, 17 Vet. App. 329, 333-34 (2003).


ORDER

The veteran is incompetent for VA purposes; the appeal is 
denied.


REMAND

Regarding the issue of a higher initial evaluation for 
chondromalacia patella of the right knee, the Board remanded 
the issue to the RO for further development in September 
2000.  In short, the Board requested the RO to schedule the 
veteran for a VA examination of his right knee, to include an 
x-ray, re-adjudicate the claim, and then issue an SSOC if his 
claim was not granted in full.  See 38 C.F.R. § 19.31 (2005).  
Although, pursuant to the remand, the veteran underwent a VA 
examination in August 2002 and the RO issued rating decisions 
in October 2002 and November 2002 on the matter, it did not 
issue an SSOC when the claim was not granted in full.

The Court has held that a remand by the Board confers on the 
appellant, as a matter of law, a right to compliance with the 
remand instructions, and imposes upon VA a 


concomitant duty to ensure compliance with the terms of the 
remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The 
Court has indicated that, if the Board proceeds with final 
disposition of an appeal, and the remand orders have not been 
complied with, the Board itself errs in failing to ensure 
compliance.  Id.  Given those pronouncements, and the fact 
that the development sought by the Board in this case has not 
been completed, another remand is now required. 

Accordingly, this case is REMANDED to the RO for the 
following action:

The RO should review the pertinent 
evidence regarding the right knee since 
November 2002.  The veteran should be 
given the opportunity to submit 
additional information regarding his 
service-connected right knee disability, 
particularly if he believes that it is 
worse than when last examined by VA.  Any 
additional evidentiary development 
indicated by the record or by the 
veteran's assertions should be 
undertaken, including an orthopedic 
examination if there has been any 
suggestion of worsening since the last VA 
examination.  If the benefit sought 
cannot be granted, the RO should issue a 
statement of the case (SSOC) to the 
veteran, his representative, and any duly 
appointed fiduciary.  They should be 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


